43 A.3d 469 (2012)
In re NOMINATION PAPERS OF Buzz ANDREZESKI as Candidate for the Pennsylvania State Senate in the 49th Senatorial District
Appeal of Anthony "Buzz" Andrezeski.
No. 12 WAP 2012
Supreme Court of Pennsylvania.
Submitted on Briefs April 13, 2012.
Decided April 18, 2012.
Buzz Andrezeski, pro se.
Adam Craig Bonin, Philadelphia, for Bret Yost, appellee.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD, McCAFFERY, and ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 18th day of April, 2012, the Order of the Commonwealth Court is AFFIRMED and Appellant's Petition for Extension of Time to File Brief In Support of Appeal and Petition to File Brief in Support of Appeal Nunc Pro Tunc is DENIED.